               Case 1:19-cv-08324-DLC Document 45 Filed 12/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------- X
AMRO ALI, M.D.,
                                          :
                                                              Civil Action No. 19-CV-8324-DLC-DCF
                                          :
                        Plaintiff,
                                          :
              v.                                              REPLY DECLARATION
                                          :
                                                              OF PAUL F. MILLUS
                                          :
WESTCHESTER MEDICAL CENTER                                    IN FURTHER SUPPORT
                                          :
and NEW YORK MEDICAL COLLEGE,                                 OF DEFENDANTS’ MOTION
                                          :
                                                              FOR SUMMARY JUDGMENT
                                          :
                        Defendants.
----------------------------------------- X

          PAUL F. MILLUS, declares the following pursuant to 28 U.S.C. § 1746:

          1.       I am a Member of Meyer, Suozzi, English & Klein, P.C, attorneys for the

defendants in the above-referenced action, and, as such, I am fully familiar with the facts and

circumstances set forth herein.

          2.       I submit this Reply Declaration in further support of the motion for summary

judgment of Defendants Westchester Medical Center and New York Medical College.

          3.       Annexed hereto as “Exhibit A” is a true and correct copy of the United States

Medical Licensing Examination (“USMLE”) Step 1 Score Report of Dr. Sameer Awni Al-

Shweiki (“Dr. Al-Shweiki”).

          4.       Annexed hereto as “Exhibit B” is a true and correct copy of the USMLE Step 2

Score Report of Dr. Al-Shweiki.

          5.       Annexed hereto as “Exhibit C” is a true and correct copy of the USMLE Step 3

Score Report of Dr. Al-Shweiki.

          I declare under penalty of perjury that the foregoing is true and correct.

Dated:          Garden City, New York
                December 23, 2020
                                                        s/ Paul F. Millus
                                                        PAUL F. MILLUS




4479561
